WRIT GRANTED. Louisiana Code of Civil Procedure article 1917 in part provides:
“... [T]he court when requested to do so by a party shall give In writing its findings of fact and reasons for judgment,
In the instant case, the trial judge gave oral findings of fact and reasons for judgment. After receiving the timely request for written reasons for judgment by relator’s counsel, the trial judge by telephone conference and letter suggested that relator’s counsel contact the court reporter and request a transcription of the reasons. It is the responsibility of the trial judge to provide written findings of fact and reasons for judgment when requested to do so. It is not the responsibility of a party litigant to contact a court reporter request*565ing a transcription of oral reasons for judgment. Necessarily, a party litigant may find a need to review reasons for judgment prior to taking an appeal.
Therefore, the trial judge is hereby ordered to issue written findings of fact and reasons for judgment in accordance with the relator’s timely request.